Case 1:20-cv-24558-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 1 of 10




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA

                                 Civil Action No. ______________



   INSTITUTO MEXICANO DEL SEGURO
   SOCIAL,
                          Plaintiff,

   v.

   OLYMPUS LATIN AMERICA, INC.,
                          Defendant.




                                       IMSS’ ORIGINAL COMPLAINT

          The Instituto Mexicano del Seguro Social (“IMSS”) sues Olympus Latin America, Inc.

  (“Olympus”) as follows:

                                         NATURE OF THE CASE

          1.     For years, Olympus used bribery as an integral part of its world-wide marketing

  strategy.

          2.     Olympus’ illegal conduct is well established. In March 2016, Olympus and its affiliate,

  Olympus Corporation of the Americas, resolved parallel actions by the Department of Justice, by

  which they confessed to organized bribery in Mexico, the United States, Brazil, Bolivia, Chile,

  Colombia, Argentina, Mexico, and Costa Rica. Per the two agreements, Olympus paid a total of more

  than $634 million in fines, penalties and disgorgements.



  IMSS’ ORIGINAL COMPLAINT—page 1
Case 1:20-cv-24558-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 2 of 10



          3.      In Mexico, Olympus paid bribes to officials at IMSS, the Mexican governmental

  agency that provides medical care to the majority of Mexican citizens. Olympus organized the bribery

  scheme out of its Miami headquarters.

                                     JURISDICTION AND VENUE

          4.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332 (a)(4) because this action is

  between a foreign state pursuant to the Foreign Sovereign Immunities Act (the FSIA) and a citizen of

  the United States.

          5.      This Court has venue pursuant to (1) 28 U.S.C. § 1391(b)(1) because Olympus has its

  principal place of business in this District and (2) 28 U.S.C. § 1391(2) because a substantial part of the

  events and omissions giving rise to the claims presented herein occurred in this District.

                                                 PARTIES

          6.      IMSS is the Mexican Social Security Institute, a decentralized agency of the United

  Mexican States. IMSS is therefore a “foreign state” pursuant to the FSIA, and its officials are covered

  by the Foreign Corrupt Practices Act.

          7.      Olympus is a Delaware corporation headquartered in Miami. Its ultimate parent is

  headquartered in Japan.

          8.      Olympus can be served with process by service on its registered agent, Corporate

  Service Company, 1201 Hays Street, Tallahassee, Florida 32301-2525.

                                       FACTUAL BACKGROUND

  The Parties

          9.      IMSS is the main social-service agency of the Mexican government. IMSS was created

  in 1943 by order of the Mexican President, who continues to nominate IMSS’ General Director.


  IMSS’ ORIGINAL COMPLAINT—page 2
Case 1:20-cv-24558-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 3 of 10



          10.     IMSS provides health care services to tens of millions of Mexican citizens at hospitals

  that IMSS owns and operates throughout Mexico. The Mexican government funds IMSS through

  taxation and compulsory contributions. IMSS also manages the purchases of medical supplies for

  other Mexican governmental agencies, including the Instituto de Seguridad y Servicios Sociales de los

  Trabajadores del Estado (ISSSTE), Petroleos Mexicanos (Pemex), and the Mexican military.

          11.     IMSS is the appropriate agency to bring the claims presented herein.

          12.     Olympus is a Delaware corporation headquartered in Miami that distributes Olympus

  medical imaging equipment in Latin America and the Caribbean.

  Olympus’ International Bribery Scheme

          13.     For years, Olympus used bribes to sell its products to governmental agents throughout

  the Americas, including within the United States and Mexico.

          14.     Olympus’ international bribery strategy has been established in actions brought by the

  United States Department of Justice.

          15.     As a result of the criminal actions brought against it, Olympus cannot deny its

  responsibility under United States law for its international conduct. Per Olympus’ deferred

  prosecution agreement with the DOJ, Olympus “admits, accepts, and acknowledges that it is

  responsible under United States law for the acts of its former officers, directors, employees, and agents

  as charged” and that the factual charges against it were and are true. Olympus also agreed that it would

  not “make any public statement, in litigation or otherwise, contradicting the acceptance of

  responsibility” for its international bribery scheme.

          16.     Olympus confessed to paying illegal bribes in Mexico, Brazil, Bolivia, Chile, Colombia,

  Argentina, Mexico, and Costa Rica. Olympus paid the United States government $22.8 million in fines

  and forfeitures for the confessed conduct.


  IMSS’ ORIGINAL COMPLAINT—page 3
Case 1:20-cv-24558-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 4 of 10



          17.     Mexico and IMSS received none of those funds.

          18.     At the same time, Olympus Corporation of the Americas, which controls Olympus,

  entered into a similar deferred prosecution agreement by which it confessed to using the same kinds

  of illegal kickbacks within the United States. To resolve the criminal action and a related civil action

  brought by the United States government, Olympus Corporation paid the United States government

  more than $612 million.

  Olympus’ Illegal Conduct

          19.     Beginning in 2006, Olympus’ senior management designed and implemented a plan to

  increase medical equipment sales in Latin America by bribing doctors and other health care providers

  who could influence purchasing decisions at hospitals. Many of these health care providers, especially

  within Mexico, were government officials. Olympus provided those government officials with cash,

  money transfers, travel, free or heavily discounted equipment for use in their private (as opposed to

  public) practices, and other things of value.

          20.     Olympus’ primary bribery technique was to open “training centers” that provided

  excessive benefits to targeted health care providers who could direct purchasing decisions of

  government hospitals. Although the training centers were ostensibly opened to educate and promote

  minimally invasive procedures using Olympus equipment, the primary purpose of the centers was

  actually to provide pecuniary benefits to targeted government officials employed by public institutions

  or who sat on public tender boards.

          21.     One way Olympus used its training centers to pay bribes was simply by hiring key

  decision-makers to run the centers. First, senior management at Olympus identified influential health

  care providers, who Olympus called “Key Opinion Leaders.” These Key Opinion Leaders were then




  IMSS’ ORIGINAL COMPLAINT—page 4
Case 1:20-cv-24558-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 5 of 10



  targeted for bribes. Olympus management repeatedly encouraged its employees to identify Key

  Opinion Leaders based on the future expected sales that they could influence.

         22.     In early 2007, Olympus management in Miami established a plan to pay its identified

  Key Opinion Leaders a salary of $65,000 a year to run Olympus’ “training centers,” plus a $130,000

  budget for what was termed “VIP Management.” The Key Opinion Leaders were also given a 50%

  discount on Olympus equipment for their personal practices, but not of course for their government

  employers.

         23.     From early 2007 through mid-2010, Olympus opened thirteen training centers,

  including seven connected to state-owned hospitals in Latin America. An Olympus employee in Miami

  was tasked with determining the effectiveness of the bribery scheme by tracking Olympus equipment

  sales attributable to each training center and Key Opinion Leader being compensated through the

  program.

         24.     In 2008, Olympus also established a “Miles Program” to provide free travel to Key

  Opinion Leaders for personal reasons. Under the program, one “mile” was equivalent to one U.S.

  dollar that could be used for personal or non-Olympus medical education travel expenses. Olympus

  offered certain Key Opinion Leaders who operated training centers between 5,000 and 30,000 miles

  (that is, $5,000 and $30,000) in compensation under the Miles Program. Olympus did not require any

  pre-approval of the travel and did not establish or use any review process for submitted expenses that

  were to be redeemed under the Miles Program.

         25.     Senior management at Olympus took active steps to hide the improper payments from

  relevant governmental and hospital authorities, such as IMSS. Olympus omitted any reference to

  payments, gifts, donations, and personal equipment discounts from relevant contract language.

  Olympus also entered into confidential side agreements with health care providers. For example, in


  IMSS’ ORIGINAL COMPLAINT—page 5
Case 1:20-cv-24558-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 6 of 10



  2010, an Olympus employee in Miami sent an email to a distributor in Honduras about an upcoming

  donation to influence a public tender, writing (as translated): “The document should make no allusion

  (mention, comment, etc.) to the fact that the donation to be made, will favor or promote new business

  with Olympus or with [the distributor]. The donation should not be interpreted as an action which

  conditions business later…. This is extremely important. I’ll explain in detail later.”

          26.     In another example, in February 2010, an Olympus employee in Miami sent an email

  concerning a contract with a physician, stating (as translated): “Dear all, I am re-sending the

  Agreement, eliminating clauses 3.1 and 3.4, and I also eliminated the one about the Olympus miles.

  As we said, we are going to offer them but we are not going to put it in writing.”

          27.     Olympus management explicitly linked improper payments to Olympus’ receipt of

  business directed by the bribed officials. For example, in early 2007, an Olympus employee in Miami

  emailed a distributor, writing (as translated): “But it is important for [the health care provider] to

  understand that what we are doing is not because we are nuns from Mother Teresa’s order in Calcutta.

  Rather, we expect reciprocity on his part….”

          28.     Olympus management ensured that they received the benefits they believe they had

  purchased through their bribes. For example, in late 2010, multiple Olympus employees in Miami and

  an Olympus distributor discussed pressuring a health care provider who had failed to generate

  purchases despite being bribed, writing (as translated): “I would be grateful if, during your visit to

  [Chile] you could remind [the health care provider] that two years ago [the distributor] bought a trip

  to Europe for his sister and HE DIDN’T BUY THE OLYMPUS EQUIPMENT AS AGREED.”

          29.     Olympus senior management actively tracked the “return on investment” on their

  bribes to Key Opinion Leaders, using a shared spreadsheet.




  IMSS’ ORIGINAL COMPLAINT—page 6
Case 1:20-cv-24558-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 7 of 10



            30.   In total, from 2006 to 2011, alone, Olympus directly or indirectly paid about $3 million

  in bribes in Latin America to influence the purchasing decisions of large hospital groups. Olympus

  concedes that it garnered large profits from the illegal scheme.

            31.   As set out below, the damages were to IMSS and Olympus’ other victims was far

  greater than Olympus’ gains.

  Olympus Activity in Mexico

            32.   IMMS operates the largest healthcare system in Mexico and also conducts the purchase

  of medical supplies for other governmental agencies. The IMMS officials who make purchasing

  decisions for IMSS and other governmental agencies are government officials.

            33.   For years, Olympus bribed IMSS officials to sell its products.

            34.   In particular, in 2008, Olympus actively manipulated an IMSS tender for the purchase

  of endoscopy equipment and medical accessories. Before the tender was made public, the president

  of an Olympus distributor traveled from Mexico City to Miami to meet with Olympus. During the

  meeting, Olympus was informed that IMSS officials had changed the specifications for the tender to

  favor Olympus equipment and to prevent Olympus’s primary competitor from qualifying for the

  tender.

            35.   No one at Olympus wanted to know how its distributor had achieved the beneficial

  changes in the tender. Olympus simply continued to support the distributor’s efforts to manipulate

  the tender specifications.

            36.   In May 2008, an Olympus employee in Miami sent an email stating that Olympus had

  “strategically” reduced the number of endoscopy towers that would be requested by the government

  under the tender because doing so would have the effect of leaving a key Olympus competitor “totally

  out” of the running for winning the tender.


  IMSS’ ORIGINAL COMPLAINT—page 7
Case 1:20-cv-24558-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 8 of 10



           37.   In June, an Olympus distributor and Olympus formed a new joint-venture company

  (“Mexico JV”) to bid on the tender. Under the terms of the joint venture, Olympus and the distributor

  would split the profits received as a result of the tender. The Mexico JV presented its bid that same

  month.

           38.   In August 2008, Olympus employees traveled from Miami to Mexico City to address

  ongoing problems with the contract and to discuss ways to increase revenues from the procedures

  being performed.

           39.   Following the meeting in Mexico, an Olympus employee prepared a report indicating

  that Mexico JV would begin meeting on a monthly basis with a senior government official in Mexico

  to address the contract issues. In mid-August, one week after the joint meeting with Olympus, the

  Mexico JV, on behalf of Olympus, signed a service agreement with a Mexican agent by which the

  agent would be paid on a monthly basis to “streamline … administrative processes” and perform

  various services that were not called for or needed under the tender. Further, in connection with the

  agreement with Mexico Agent, Olympus agreed to reduce the revenues it would receive under the

  IMSS contract despite receiving no actual services from the Mexico Agent.

           40.   From December 2008 through December 2010, Mexico JV, on behalf of Olympus,

  made and falsely recorded payments to the Mexico Agent as being for “administrative and advisory

  services for public bids” and for other services, none of which were actually rendered. Olympus knew

  or was willfully ignorant of the fact that the payments would be used, in part, to pay bribes to

  government officials.

           41.   The purpose of the payments was to improperly influence IMSS officials.




  IMSS’ ORIGINAL COMPLAINT—page 8
Case 1:20-cv-24558-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 9 of 10




  Effect on IMSS

         42.     To obtain IMSS contracts, Olympus (indeed any seller to IMSS) had to represent that

  it was complying with all legal requirements for the sale of medical equipment to IMSS and within

  Mexico.

         43.     Olympus made the required representations, but its statements were manifestly false.

         44.     IMSS relied on Olympus’ false, material statements and omissions in order to

  consummate business transactions with Olympus.

         45.     IMSS’ reliance lasted longer than the bribes themselves. With each additional contract,

  Olympus had to represent that it had and would comply with Mexican law. Following the first bribes,

  those representations were false. Absent the false representations, IMSS would have been legally

  barred from contracting with Olympus. Therefore, IMSS relied on Olympus’ representations when

  approving contracts for the purchase of Olympus products well after the expressly illicit conduct set

  out above.

         46.     Olympus’ fraud voids its contracts with IMSS, and therefore, Olympus should be

  required to return all proceeds received from IMSS, retaining at most the actual production cost of the

  equipment it sold.

                                   CLAIM FOR RELIEF—FRAUD

         47.     Based on the foregoing facts, IMSS raises a claim for fraud.

         48.     Olympus’ false, material statements and omissions above to IMSS were fraudulent.

         49.     IMSS relied on Olympus’ false, material statements and omissions in order to

  consummate business transactions with Olympus. Absent the false claims, IMSS would have been

  barred from contracting with Olympus.

         50.     As a result of the above fraud, IMSS has been damaged.


  IMSS’ ORIGINAL COMPLAINT—page 9
Case 1:20-cv-24558-XXXX Document 1 Entered on FLSD Docket 11/05/2020 Page 10 of 10



           51.     IMSS is entitled to avoid the contracts fraudulently obtained and to a return of the

   compensation it paid to Olympus or other damages as determined by law. IMSS’ remedies are the

   same under either United States or Mexican law.

                                          PRAYER FOR RELIEF

           52.     IMSS prays that this Court award it all the relief to which it is entitled under law or

   equity.IMSS demands a jury trial for all matters so triable.

   Dated: November 5, 2020

                                                           Respectfully submitted,


                                                           By: /s/ Matthew J. Valcourt
                                                           Matthew J. Valcourt
                                                           Fla. Bar No. 0088791
                                                           VALCOURT AND ASSOCIATES LLC
                                                           850 NE Third St Suite 208
                                                           Dania FL 33004
                                                           Telephone: (305) 763-2891
                                                           Facsimile: (305) 470-7484
                                                           Email:mvalcourt@valcourtlaw.com

                                                           ATTORNEYS FOR IMSS




   IMSS’ ORIGINAL COMPLAINT—page 10
